Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 17-cv-61894-BLOOM/Valle

  QUALITY OF LIFE, CORP.,
  and MMJ FINANCIAL SERVICES, INC.,

         Plaintiffs,

  v.

  THE CITY OF MARGATE,

        Defendant.
  __________________________________/

                         ORDER ADOPTING MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon the Honorable Alicia O. Valle’s Report and

  Recommendation, ECF No. [327] (“Report”). On December 9, 2020, Judge Valle issued her

  Report, recommending that the Court deny Defendant City of Margate’s (“Defendant”) Renewed

  and Revised Verified Motion for Attorneys’ Fees and Costs, ECF No. [303] (“Motion for Fees and

  Costs”); grant, in part, Defendant’s Renewed and Revised Motion for Bill of Costs, ECF No. [304]

  (“Motion for Bill of Costs”) and award $23,458.04 in taxable costs; and deny Defendant’s Verified

  Motion for Appellate Attorneys’ Fees, ECF Nos. [318] & [319] (“Motion for Appellate Attorneys’

  Fees”). ECF No. [327] at 23. The Report advised that any objections to the Report’s findings were

  due within fourteen days of receipt of the Report. Id.

         Defendant timely filed Objections to the Report, challenging only the denial of its Motion

  for Fees and Costs and Motion for Appellate Attorneys’ Fees. ECF No. [328] (“Objections”).

  Plaintiffs subsequently filed a Response in Opposition to Defendant’s Objections. ECF No. [331]

  (“Response”). This Court has conducted a de novo review of the record, including the portions of
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 2 of 8

                                                              Case No. 17-cv-61894-BLOOM/Valle


  the Report to which Defendant has objected, in accordance with 28 U.S.C. § 636(b)(1)(C), and the

  remainder of the Report for clear error, and finds that the Objections are without merit and are

  therefore overruled. Taylor v. Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D.

  Ga. 2014) (citing United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)).

     I. BACKGROUND

         The Court assumes the reader’s familiarity with the facts underlying this case and does not

  repeat them. Additionally, the Court adopts Judge Valle’s description of the procedural history of

  this case. ECF No. [327] at 2-3.

     II. LEGAL STANDARDS

         A. District Court Review of a Report and Recommendation

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo. Fed. R. Civ. P. 72(b)(3). Although Rule 72 is silent on the standard

  of review, the United States Supreme Court has determined Congress’s intent was to require de

  novo review only when objections were properly filed, not when neither party objects. See Thomas

  v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district

  court review of a magistrate[] [judge]’s factual or legal conclusions, under a de novo or any other

  standard, when neither party objects to those findings.” (alterations added)). A proper objection

  “identifie[s] specific findings set forth in the [Report] and articulate[s] a legal ground for

  objection.” Leatherwood v. Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations

  added) (citation omitted). “Frivolous, conclusive, or general objections need not be considered by

  the district court.” Id. (quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988) (internal

  quotation marks omitted) (citation omitted)); see also Russell v. United States, No. 11-20557-CIV,

  2012 WL 10026019, at *1 (S.D. Fla. Apr. 17, 2012) (declining to address general or blanket



                                                   2
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 3 of 8

                                                                Case No. 17-cv-61894-BLOOM/Valle


  objections not specifically identifying aspects of the magistrate judge’s report to which the

  petitioner objected).

         B. Attorneys’ Fees and Non-Taxable Costs

         Defendant does not object to Judge Valle’s recitation of the standard for awarding

  attorneys’ fees to a prevailing defendant in a civil rights action, which, in any event, is correct. As

  stated in the Report, “a district court may in its discretion award attorney’s fees to a prevailing

  defendant in a Title VII case upon a finding that the plaintiff’s action was frivolous, unreasonable,

  or without foundation, even though not brought in subjective bad faith.” Bruce v. City of

  Gainesville, Ga., 177 F.3d 949, 951 (11th Cir. 1999) (emphasis added) (quoting Christiansburg

  Garment Co. v. Equal Emp. Opportunity Comm’n, 434 U.S. 412, 421 (1978)). The standard set

  forth in Christiansburg applies equally to awards of attorneys’ fees sought by prevailing

  defendants under the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and

  the Fair Housing Act, 42 U.S.C. § 3601, et seq. (“FHA”). Id.; see also Young v. New Process Steel,

  LP, 419 F.3d 1201, 1206 (11th Cir. 2005) (“The Christiansburg rule applies not only to trials in

  civil rights cases, but also to appeals by plaintiffs in them.”); Attea v. Univ. of Miami (Miller Sch.

  of Med.), No. 12-23933-CIV, 2015 WL 5921790, at *4 (S.D. Fla. Apr. 15, 2015) (“A party entitled

  to recover attorney’s fees under the Christiansburg standard may also recover expert fees and non-

  taxable costs.” (citing Hodge v. McNeil, No. 08-23440-CIV, 2012 WL 663175, at *1 (S.D. Fla.

  Feb. 28, 2012))). Importantly, for a plaintiff’s claims “[t]o be deemed ‘meritless’ for purposes of

  assessing a prevailing defendant’s attorneys’ fees, it is not enough that the plaintiff had ultimately

  lost his case.” Bruce, 177 F.3d at 951.

         The Eleventh Circuit Court of Appeals, recognizing that determinations of frivolity are to

  be made on a case-by-case basis, has set forth a three-part inquiry to guide a court’s analysis: “(1)



                                                    3
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 4 of 8

                                                               Case No. 17-cv-61894-BLOOM/Valle


  whether the plaintiff established a prima facie case; (2) whether the defendant offered to settle;

  and (3) whether the trial court dismissed the case prior to trial or held a full-blown trial on the

  merits.” Id. (quoting Sullivan v. Sch. Bd. of Pinellas Cnty., 773 F.2d 1182, 1189 (11th Cir. 1985)).

  These factors, however, are “general guidelines only and not hard and fast rules.” Sullivan, 773

  F.2d at 1189. Moreover, in determining whether a claim is frivolous, a court must “view the

  evidence in the light most favorable to the non-prevailing plaintiff.” Barnes v. Zaccari, 592 F.

  App’x 859, 872 (11th Cir. 2015) (emphasis in original) (quoting Cordoba v. Dillard’s, Inc., 419

  F.3d 1169, 1179 (11th Cir. 2005)).

     III.      DISCUSSION

            Defendant argues that it is entitled to attorneys’ fees and costs under 42 U.S.C. § 12205

  and 42 U.S.C. § 3613 because “this action was frivolous from the outset and Plaintiffs continued

  to litigate it knowing that [Plaintiff] Jimenez was the source of the controversies in this lawsuit.”

  ECF No. [328] at 12. Defendant objects to Judge Valle’s recommendation that the frivolity factors

  espoused by the Eleventh Circuit in Sullivan do not weigh in favor of awarding attorneys’ fees

  because: (1) Plaintiffs failed to establish a prima facie case under all three theories of recovery

  under the ADA and FHA counts; (2) Defendant did not serve an offer of judgment or proposal for

  settlement; and (3) the case was dismissed on summary judgment without a trial on the merits. Id.

  7-14.

            The Court first notes that the majority of Defendant’s Objections are improper because

  they largely expand upon and reframe arguments already made and considered by Judge Valle in

  her Report, or merely disagree with the Report’s conclusions. Indeed, Defendant has copied,

  verbatim or with slight modifications, large portions of its briefs into its Objections to purportedly

  show the correctness of its analysis:



                                                    4
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 5 of 8

                                                               Case No. 17-cv-61894-BLOOM/Valle


             1. Compare EFC No. [328] at 7-12, with ECF No. [303] at 5-10 (“Plaintiffs failed to

                  establish a prima facie case.”).

             2. Compare ECF No. [328] at 12-13, with ECF No. [303] at 10, and ECF No. [316]

                  at 5 (“No offer of judgment or proposal for settlement served on Plaintiffs.”).

             3.   Compare ECF No. [328] at 13-14, with ECF No. [303] at 10-11 (“The case was

                  dismissed without trial on the merits.”).

         It is well settled that an objecting party may not “submit[] papers to a district court which

  are nothing more than a rehashing of the same arguments and positions taken in the original papers

  submitted to the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at the

  apple’ when they file objections to a [Report].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV,

  2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-

  Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).

         The Court considers the frivolity factors espoused by the Eleventh Circuit in Sullivan in

  light of the Defendant’s Objections. With respect to the first Sullivan factor, Defendant objects to

  Judge Valle’s consideration of the proceedings at the motion to dismiss stage, arguing that “the

  facts as alleged by Plaintiffs” are “not relevant to a finding as to whether this litigation, in which

  [Defendant] was forced to incur attorneys’ fees and costs, was without foundation.” ECF No. [328]

  at 3. The Report, however, correctly considered each stage of the proceedings and found nothing

  in the record to support Defendant’s contention that Plaintiffs’ claims were frivolous,

  unreasonable, or without foundation at the commencement of the case, upon dismissal, and on

  appeal. ECF No. [327] at 6-8, 11-12. Indeed, despite the Court’s grant of summary judgment in

  favor of Defendant, the Court found Plaintiffs’ claims sufficiently meritorious and received careful

  attention and review, as evidenced by the hundreds of pages of briefing by each party, the lengthy



                                                     5
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 6 of 8

                                                                Case No. 17-cv-61894-BLOOM/Valle


  oral argument, and the Court’s detailed 46-page Order, ECF No. [251]. See Baker v. Alderman,

  158 F.3d 516, 524 (11th Cir. 1998) (“The grant of summary judgment, in and of itself, does not

  mean that an action is frivolous[.]”); see also Hughes v. Rowe, 449 U.S. 5, 14 (1980) (“The fact

  that a plaintiff may ultimately lose his case is not in itself a sufficient justification for the

  assessment of fees.”). Similarly, on appeal, the Eleventh Circuit issued a comprehensive 22-page

  Opinion, which substantively addressed all of Plaintiffs’ claims and arguments. ECF No. [302].

  Therefore, Defendant’s Objection is without merit and is overruled.

          Defendant further objects to the Report’s finding that the second Sullivan factor does not

  weigh in favor of attorneys’ fees. Specifically, Defendant takes issue with Judge Valle’s finding

  that this factor “is, at best, neutral” because Defendant participated in court-ordered mediation, at

  which a settlement offer was purportedly made. ECF No. [327] at 8-9.1 While Defendant does not

  deny making an offer of settlement at mediation, it maintains that any settlement offer should not

  be considered because “[Defendant] was not posited to ignore the Court’s order that the parties

  attend mediation.” ECF No. [328] at 12. However, there is no authority that would preclude the

  Court from considering that a settlement offer was, in fact, made during mediation. See Quintana

  v. Jenne, 414 F.3d 1306, 1310 (11th Cir. 2005) (considering a settlement offer made during

  mediation, and finding that without evidence of the settlement amount, the second Sullivan factor

  does not support either party); Turner v. Inzer, No. 4:11-CV-567-RS-WCS, 2013 WL 4648319, at

  *2 (N.D. Fla. Aug. 29, 2013) (same). Therefore, Defendant’s Objection is without merit and is

  overruled.




  1
    In the Report, Judge Valle considered the second Sullivan factor neutral because: (1) Defendant made a
  settlement offer at mediation; and (2) Defendant indicated in the parties’ Joint Scheduling Report and
  Discovery Plan that it was “open to settlement negotiations.” ECF No. [327] at 8-9; see also ECF No. [9]
  at 2. Defendant objects only to the first consideration.
                                                     6
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 7 of 8

                                                                  Case No. 17-cv-61894-BLOOM/Valle


            Lastly, Defendant objects to the Report’s finding that the third Sullivan factor does not

  weigh in favor of attorneys’ fees because, although the case was dismissed without trial on the

  merits, the lengthy record reflects that the case was “intensely litigated by both sides.” ECF No.

  [327] at 9. Defendant, however, argues that “given the length of the [C]omplaint,” “numerous

  litigation events,” and “filings which [Defendant] was required to submit to the various Courts[,]”

  Defendant “was forced to develop the record to controvert the Plaintiffs’ various fictions, which

  were ultimately each found to be untrue.” ECF No. [328] at 13. The Court is not persuaded. It is

  inconceivable that Defendant was “forced” to expend a total of $398,546.00 in attorneys’ fees

  (2,339.9 billable hours) and a total of $39,782.15 in costs2 for defending an “action [that] was

  frivolous from the outset.” ECF No. [328] at 12. Rather, the amount of time, energy, and resources

  devoted to this matter necessarily contradicts Defendant’s assertion that Plaintiffs’ claims were

  frivolous or entirely without foundation. Defendant’s final Objection is, therefore, overruled.

                   The Court has carefully reviewed the Report, the record, the applicable law, and is

  otherwise fully advised. Additionally, the Court has conducted a de novo review of the Report in

  light of Defendant’s Objections. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)

  (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Valle’s Report to be well-

  reasoned and correct, and the Court agrees with the analysis set forth therein. As a result, the

  Defendant’s Objections are overruled.

      IV.      CONCLUSION

            Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Magistrate Judge Valle’s Report and Recommendation, ECF No. [327], is

                   ADOPTED.


  2
    Defendant seeks: (1) $398,546.00 in attorneys’ fees and appellate attorneys’ fees; (2) $16,271.02 in non-
  taxable costs; and (3) $23,511.13 in taxable costs. See ECF Nos. [303] at 13 and [304] at 3.
                                                      7
Case 0:17-cv-61894-BB Document 333 Entered on FLSD Docket 02/17/2021 Page 8 of 8

                                                             Case No. 17-cv-61894-BLOOM/Valle


               2. Defendant’s Objections, ECF No. [328], are OVERRULED.

               3. Defendant’s Motion for Fees and Costs, ECF No. [303], is DENIED.

               4. Defendant’s Motion for Bill of Costs, ECF No. [304], is GRANTED IN PART.

                  Pursuant to Rule 54(d), Defendant is awarded $23,458.04 in taxable costs.

               5. Defendant’s Motion for Appellate Attorneys’ Fees, ECF Nos. [318] & [319], is

                  DENIED.

               6. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                  all pending motions are DENIED as moot, and all deadlines are TERMINATED.

               7. The Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on February 17, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  The Honorable Alicia O. Valle

  Counsel of Record




                                                  8
